     Case 2:19-cv-00771-APG-BNW Document 45 Filed 04/07/20 Page 1 of 2



 1     Scott A. Flinders (6975)
       Todd W. Prall (9154)
 2     HUTCHISON & STEFFEN, PLLC
       Peccole Professional Park
 3     10080 West Alta Drive, Suite 200
       Las Vegas, Nevada 89145
 4     Telephone: 702-385-2500
       Facsimile: 702-385-2086
 5     lrath@hutchlegal.com
       tprall@hutchlegal.com
 6
       Attorney for Plaintiff
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                           DISTRICT OF NEVADA
10      GATEWAY INSURANCE COMPANY, a                      Case No.: 2:19-cv-00771-APG-BNW
11      Missouri corporation,

12                              Plaintiff,
                                                          STIPULATION AND ORDER TO
13      vs.                                               AMEND COMPLAINT

14      ALEXANDER FERNANDEZ-LEON, an                      (First Request)
        individual; YENDRY HERNANDEZ-
15      ECHEVARRIA, an individual; GRETSIN
        CONSUEGRA SORIANO, an individual;
16      JUAN SCHUEG-CASTRO, an individual;
        JOSE PRIETO-HERNANDEZ, an individual;
17      NELLIS CAB LLC, OPERATION SERIES
        NELLIS CAB LLC, VEH. SERIES 102, a
18      Nevada series limited liability company,

19                              Defendants.

20            Plaintiff Gateway Insurance Company by and through its counsel of record, Scott A.

21     Flinders and Todd W. Prall of the law firm Hutchison & Steffen, PLLC, and Defendants

22     Yendry Hernandez-Echevarria, Gretsin Consuegra Soriano, Juan Schueg-Castro, and Jose

23     Prieto-Hernandez, by and through their counsel, Joseph A. Gutierrez and Stephen G. Clough of

24     Maier Gutierrez and Associates, and Nellis Cab, LLC Operation Series, by and through their

25     counsel Thomas E. Winner and Steven P. Canfield of Winner & Sherrod, hereby stipulate ,

26     hereby stipulate and agree that Plaintiff may amend its Complaint to as set forth in the proposed

27     Second Amended Complaint attached to this stipulation as Exhibit 1. The proposed Second

28     Amended Complaint does not change any of the relief sought or add parties. The purpose of
     Case 2:19-cv-00771-APG-BNW Document 45 Filed 04/07/20 Page 2 of 2



 1     the proposed Second Amended Complaint is to add additional factual allegations that have been
 2     discovered since the case was initiated.
 3
        DATED this 6th day of April, 2020.               DATED this 6th day of April, 2020.
 4      HUTCHISON & STEFFEN, PLLC                        MAIER GUTIERREZ & ASSOCIATES
 5
 6      /s/ Todd W. Prall                                /s/ Stephen G. Clough
        Scott A. Flinders (6975)                         Joseph A. Gutierrez (9046)
 7      Todd W. Prall (9154)                             Stephen G. Clough (10549)
        HUTCHISON & STEFFEN, PLLC                        8816 Spanish Ridge Avenue
 8      Peccole Professional Park                        Las Vegas, Nevada 89148
        10080 West Alta Drive, Suite 200
 9      Las Vegas, Nevada 89145                          Attorneys for Defendants Yendry
                                                         Hernandez-Echeverria, Gretsin
10      Attorney for Plaintiff                           Consuegra Soriano, Juan Schueg-Castro,
                                                         and Jose Preito-Hernandez
11
       DATED the 6th day of April, 2020
12
       WINNER & SHERROD
13
14       /s/ Steven P. Canfield
       Thomas E. Winner (5168)
15     Steven P. Canfield (12711)
       1117 South Rancho Drive
16     Las Vegas, Nevada 89102

17     Attorneys for Nellis Cab, LLC

18
                                             IT IS SO ORDERED
19
20
                                             ________________________________
21                                           United States Magistrate Judge

22                                                    4/8/2020
                                             Dated: ___________________________

23
24
25
26
27
28

                                                     2
